FILED
                              NOT FOR PUBLICATION                           OCT 04 2016

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                     U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


JUAN RISCAJCHE-GONZALEZ,                          No.   15-70548

               Petitioner,                        Agency No. A205-877-966

 v.
                                                  MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted September 27, 2016**

Before:        TASHIMA, SILVERMAN, and M. SMITH, Circuit Judges.

      Juan Riscajche-Gonzalez, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen. We have jurisdiction under 8 U.S.C. § 1252, and we deny the

petition for review.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       In his opening brief, Riscajche-Gonzalez does not raise, and therefore has

waived, any challenge to the BIA’s dispositive determination that it lacked

jurisdiction to consider his motion to reopen. See Lopez-Vasquez v. Holder, 706
F.3d 1072, 1079-80 (9th Cir. 2013) (a petitioner waives a contention by failing to

raise it in the opening brief).

       In light of this disposition, we do not reach Riscajche-Gonzalez’ contentions

regarding eligibility for relief.

       PETITION FOR REVIEW DENIED.




                                          2                                   15-70548